Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,984,634. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a gaming machine, comprising: one or more input devices; one or more display devices; and a gaming controller executing instructions stored in a memory, wherein execution of the instructions cause the gaming controller to at least: receive, via the one or more input devices, one or more player selections that define a player-chosen quantity of feature objects and a set of player-chosen numbers; designate a quantity of numbered objects in a set of numbered objects as the player-chosen quantity of feature objects; select a first subset of numbered objects from the set of numbered objects, the selected first subset of numbered objects including zero or more numbered objects designated as feature objects; present the selected first subset of numbered objects via the one or more display devices; determine an award that is dependent upon a hit count and a feature hit count, wherein the hit count represents a first quantity of player-chosen numbers in the set of player-chosen numbers that match at least one numbered object in the selected first subset of numbered objects, and wherein the feature hit count represents a second quantity of player-chosen numbers in the set of player-chosen numbers that match at least one feature object in the selected first subset of numbered objects; and display, via the one or more display devices, the award (see claim 1 of U.S. Patent No. 10,984,634).
4.	Claims 1-16 of the U.S. Patent No. 10,984,634 discloses event element and limitation of the claims 1-20 of the present application. The present application’s claims appear to be broader in scope and is therefore an obvious variant thereof of U.S. Patent No. 10,984,634.
This is therefore an obviousness-type double patenting rejection. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714